DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statement filed 5/03/2022 has been considered.

Drawings
The drawings were received on 2/03/2022.  These drawings are accepted.

Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 appears to be incomplete, because the claim ends with “… the waveguide and.”  The examiner submits that the last word “and” appears to be a typographical error and should be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 7-11, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. US 10,935,730 B1 to Lou et al. (hereinafter “Lou”).
	Regarding claim 1, Lou discloses an optical device, comprising: a waveguide comprising a first medium (14 in Fig. 4), which is transparent and has a first index of refraction at a target wavelength (i.e. visible light spectrum) and which has mutually-parallel first and second surfaces arranged so that light at the target wavelength propagates within the waveguide by internal reflection between the first and second surfaces (Fig. 4); and a coupling layer (12, 13 in Fig. 4; col. 10, ll. 40-48), which is disposed over the first surface of the waveguide, and which is patterned to define a periodic array of cylinders, which have respective cylinder axes perpendicular to the first surface (Fig. 11A) and have respective heights and diameters that are smaller than the target wavelength (i.e. “d” in Fig. 11B; see col. 11, ll. 30-32 and Fig. 14), and which are spaced apart such that a distance between each of the cylinders and a neighboring cylinder in the array is less than the target wavelength (Fig. 11B; see Figs. 14, 16).
	However, Lou does not explicitly disclose that the coupling layer comprises a second medium having a second index of refraction at the target wavelength, which is greater than the first index of refraction, in the manner claimed in the present application. On the other hand, such use of a higher index material is well known and common in the art. The use of a second medium would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since it would allow for greater control over the amount of light being coupling into and/or out of the transmission waveguide, and promotes display fidelity of the device. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Lou to have a coupling layer comprising a second medium having a second index of refraction which is greater than the first index of refraction, in the manner claimed in the present application.
	Regarding claim 2, Lou renders obvious the display device according to claim 1 as discussed above. Although Lou discloses a planar interface layer (27 or 28 in Fig. 9B; see Fig. 11A- layer under the columnar element), it does not explicitly disclose the that the planar interface layer has a thickness less than the target wavelength as claimed. On the other hand, such a thickness would have been readily recognized as advantageous and desirable one of ordinary skill in the art. Having the planar substrate thickness less than the target thickness would allow for optimal light transmission from the waveguide layer to the coupling layer without unintended interference or refraction. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Lou to have the planar interface layer with a thickness less than the target waveguide, in the manner claimed in the present application. 
	Regarding claim 7, Lou renders obvious the display device according to claim 1 as discussed above. Although Lou discloses that the heights, diameters, and periodicity of the cylinders and locations of the cylinders are chosen so that the light coupling efficiency on the coupling layer is “high” (see col. 2, ll. 59-64), it does not explicitly disclose that the efficiency of at least 90% as claimed in the present application. On the other hand, one of ordinary skill in the art would readily recognize 90% efficiency as “high” in-coupling efficiency that is desirable in an optical device of Lou. 90% efficiency would allow for a low-loss optical coupling, capable of high-fidelity light display in the optical device of Lou. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Lou to have the heights, diameters, and periodicity of the cylinders and locations of the cylinders to be chosen so that the light coupling efficiency on the coupling layer is 90% as claimed in the present application.
	Regarding claim 8, Lou discloses that the heights and diameters of the cylinders and the distance between each of the cylinders are all less than 1 micron (see Fig. 14 and Fig. 16).
	Regarding claim 9, Lou discloses the target wavelength being less than 1 micron (i.e. visible light spectrum), and the heights and diameters of the cylinders and the distance between each of the cylinders are all less than 0.7 microns (see Fig. 14 and Fig. 16).
	
	Regarding claim 10, since Lou renders obvious the displace device according to claim 1 as discussed above. As such, Lou also renders obvious the method steps of producing such a displace device having all the structural elements claimed.
	Specifically, Lou necessarily discloses a step of providing a waveguide comprising a first medium (14 in Fig. 4), which is transparent and has a first index of refraction at a target wavelength (i.e. visible light spectrum) and which has mutually-parallel first and second surfaces arranged so that light at the target wavelength propagates within the waveguide by internal reflection between the first and second surfaces (Fig. 4); and applying a coupling layer (12, 13 in Fig. 4; col. 10, ll. 40-48), which is disposed over the first surface of the waveguide; patterning to define a periodic array of cylinders, which have respective cylinder axes perpendicular to the first surface (Fig. 11A) and have respective heights and diameters that are smaller than the target wavelength (i.e. “d” in Fig. 11B; see col. 11, ll. 30-32 and Fig. 14), and which are spaced apart such that a distance between each of the cylinders and a neighboring cylinder in the array is less than the target wavelength (Fig. 11B; see Figs. 14, 16).
	However, Lou does not explicitly disclose that the coupling layer comprises a second medium having a second index of refraction at the target wavelength, which is greater than the first index of refraction, in the manner claimed in the present application. On the other hand, such use of a higher index material is well known and common in the art. The use of a second medium would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since it would allow for greater control over the amount of light being coupling into and/or out of the transmission waveguide, and promotes display fidelity of the device. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Lou to have a coupling layer comprising a second medium having a second index of refraction which is greater than the first index of refraction, in the manner claimed in the present application.

	Regarding claim 11, Lou renders obvious the display device as claimed in claim 11 for the same reason discussed above in regards to claim 2.
	Regarding claim 16, Lou renders obvious the display device as claimed in claim 16 for the same reason discussed above in regards to claim 7.
	Regarding claim 17, Lou renders obvious the display device as claimed in claim 17 for the same reason discussed above in regards to claim 8.
Regarding claim 18, Lou renders obvious the display device as claimed in claim 18 for the same reason discussed above in regards to claim 9.

Regarding claim 19, Lou renders obvious the display device according to claim 1 as already discussed above. As such Lou also renders obvious the method of coupling light using the device of claim 1 as claimed. Specifically, Lou necessarily discloses directing a beam of light at a given wavelength (i.e. visible light spectrum) toward a first surface of a waveguide comprising a first medium (14 in Fig. 4), which is transparent and has a first index of refraction at a target wavelength (i.e. visible light spectrum) and which has mutually-parallel first and second surfaces arranged so that light at the target wavelength propagates within the waveguide by internal reflection between the first and second surfaces (Fig. 4); and coupling the light from the beam into the waveguide using a coupling layer (12, 13 in Fig. 4; col. 10, ll. 40-48), which is disposed over the first surface of the waveguide, and which is patterned to define a periodic array of cylinders, which have respective cylinder axes perpendicular to the first surface (Fig. 11A) and have respective heights and diameters that are smaller than the target wavelength (i.e. “d” in Fig. 11B; see col. 11, ll. 30-32 and Fig. 14), and which are spaced apart such that a distance between each of the cylinders and a neighboring cylinder in the array is less than the target wavelength (Fig. 11B; see Figs. 14, 16).
	However, Lou does not explicitly disclose that the coupling layer comprises a second medium having a second index of refraction at the target wavelength, which is greater than the first index of refraction, in the manner claimed in the present application. On the other hand, such use of a higher index material is well known and common in the art. The use of a second medium would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since it would allow for greater control over the amount of light being coupling into and/or out of the transmission waveguide, and promotes display fidelity of the device. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Lou to have a coupling layer comprising a second medium having a second index of refraction which is greater than the first index of refraction, in the manner claimed in the present application.


Claim(s) 6, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of CN103547956B (hereinafter “CN’956”).
Regarding claim 6 and claim 15, Lou renders obvious the display device according to claim 1 and claim 10 as discussed above. However, it does not explicitly disclose the cylinders comprising first cylinders and second cylinders disposed in alternation wherein the first cylinders having a first diameter and the second cylinders having a second diameter, in the manner claimed in the present application.
On the other hand, such a feature is known in the art. For example, CN’956 discloses an optical coupling device (400 in Fig. 4), wherein plurality of cylinders comprising first cylinders having a first diameter (e.g. 411 in Fig. 4), second cylinders having a second diameter (412 in Fig. 4), wherein the first and the second cylinders are disposed in alternation in a periodic array (i.e. 411, 412 are disposed in group 408, and then in group 409, and so forth as shown in Fig. 4). Such a periodic cylinder configuration would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since it would optimize coupling of light having preselected wavelength. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Lou to have the cylinders comprising first cylinders and second cylinders disposed in alternation wherein the first cylinders having a first diameter and the second cylinders having a second diameter, in the manner claimed in the present application.

Regarding claim 20, Lou renders obvious the display device according to claim 1 and claim 19 as discussed above. However, it does not explicitly disclose coupling the light comprising deflecting multiple diffraction orders of the beam into the waveguide as claimed in the present application. On the other hand, CN’956 discloses an optical coupling device (400 in Fig. 4), wherein plurality of cylinders comprising first cylinders having a first diameter (e.g. 411 in Fig. 4), second cylinders having a second diameter (412 in Fig. 4), wherein the first and the second cylinders are disposed in alternation in a periodic array.  Such an optical coupling device would necessarily deflect in-coupling beams into multiple diffraction orders into the waveguide in the manner claimed in the present application. Since this periodic cylinder configuration would have been readily recognized as advantageous and desirable because it would optimize coupling of light having preselected wavelength, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Lou to have the periodic cylinder array in the manner disclosed by CN’956 which would allow deflection of in-coupling beams into multiple diffraction orders into the waveguide, in the manner claimed in claim 20 of the present application.

Allowable Subject Matter
Claims 3-5, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as discussed above, an optical device comprising a waveguide having mutually parallel first and second surfaces arranged so that light at the target wavelength propagates within the waveguide by internal reflection, and a coupling layer patterned to define a periodic array of cylinders, is known in the art.
However, none of the prior art fairly discloses such an optical device, wherein the periodic array comprises a matrix of unit cells, wherein each of the unit cells comprises two o more of the cylinders in a predefined spatial relation which is uniform over the unit cells, in the manner claimed in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/            Primary Examiner, Art Unit 2874